Pursuant to the provisions of rule 1 of the Rules of Civil Practice the following practicing lawyers: Robert P. Grilling, of Suffolk County; Charles N. Wysong, of Nassau County; Oscar A. Lewis, of Kings County; Frederick A. Keek, of Kings County; Lawrence W. Widdecombe, of Richmond County; Edward A. Vosseler, of Kings County; and Bernard J. Ferguson, of Queens County, are hereby appointed as the members of the Committee on Character and Fitness of applicants for admission to the Bar in and for the Tenth Judicial District, to serve on such committee during the pleasure of the court; such appointment to take effect May 15, 1948. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ.